11/22/2022
                   IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                         May 11, 2022 Session

                                          IN RE MASSON S.

                    Appeal from the Juvenile Court for Anderson County
                             No. 20-0183 Brian J. Hunt, Judge
                         ___________________________________

                                 No. E2021-01196-COA-R3-PT
                            ___________________________________


The Tennessee Department of Children’s Services filed a petition to terminate a mother’s
parental rights to her son based on abandonment by failure to provide a suitable home,
abandonment by an incarcerated parent, substantial noncompliance with permanency
plans, failure to remedy persistent conditions, and failure to manifest an ability and
willingness to assume custody of the child. The trial court granted the petition, finding that
the five statutory grounds were proven by clear and convincing evidence and that
terminating the mother’s parental rights is in the best interests of the child. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed;
                                  Case Remanded

KRISTI M. DAVIS, J., delivered the opinion of the Court, in which D. MICHAEL SWINEY,
C.J., and JOHN W. MCCLARTY, J., joined.

Curtis W. Isabell, Clinton, Tennessee, for the appellant, Alisa S.

Herbert H. Slatery III, Attorney General and Reporter, and Kathryn A. Baker, Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.


                                                 OPINION

                             FACTS AND PROCEDURAL BACKGROUND

       Alisa S. (“Mother”) and Christopher S. (“Father”) (together, “Parents”) are the
biological parents of Masson S., born in April 2016.1 The Department of Children’s

        1
          In actions involving minors, it is this Court’s policy to protect the privacy of the children by using
only the first name and last initial, or only the initials, of the parties and witnesses, as appropriate.
Services (“DCS”) has interacted with the family for several years; DCS became involved
with Masson almost from birth. Two days after his birth, DCS’s Child Protective Services
division received a referral alleging that Masson was born drug-exposed. However,
because Masson tested positive only for substances that had been prescribed to Mother, the
case was closed. DCS received additional referrals concerning this family in June and July
2016, alleging environmental neglect and exposure to drugs. In July 2018, additional
referrals were received for assistance with housing and food and for alleged drug exposure.

       In March 2019, DCS received a referral after law enforcement officers pulled over
Parents while traveling with several of their children, including Masson, and found
suboxone and marijuana in their vehicle. During a follow-up visit by DCS on April 1,
2019, Mother admitted to smoking THC the previous day. Drug screens from that day
came back positive for amphetamines, methamphetamine, and THC for both Parents.
Pursuant to a petition filed by DCS, the Juvenile Court for Anderson County (the “Juvenile
Court”) entered an emergency protective order on April 16, 2019, placing Masson and his
siblings into DCS custody due to the Parents’ substance abuse. At court that day, the
Parents tested positive again for amphetamines, methamphetamine, and THC. Masson has
been in foster care continuously since that day.

       The initial family permanency plan for the family was developed by DCS on May
10, 2019. The plan had a target completion period of six months, with a dual permanency
goal of “return to parent/exit custody with relative.” Following a permanency hearing, the
Juvenile Court ratified the plan on June 11, 2019. The plan required Parents to (1) complete
a mental health assessment and follow all recommendations, take medication as prescribed,
and sign releases for DCS; (2) provide DCS with proof of completion of the assessment
and any diagnoses; (3) submit to random drug screens and pill counts and bring
prescriptions to screenings; (4) complete an alcohol and drug assessment, continue
treatment until released by a provider, and sign releases for DCS; (5) have their name on a
lease or mortgage; (6) obtain and maintain stable housing for at least three months, provide
proof of housing to DCS, and provide proof of rent or mortgage and utilities to DCS; (7)
comply with random home visits by DCS; (8) obtain and maintain and provide proof of
legal income; (9) pay child support as ordered and until ordered pay $50 per month for
Masson; (10) complete parenting classes, provide proof to DCS, and sign release for DCS;
(11) utilize skills learned in classes to parenting the children; (12) generally behave
appropriately at visits, be on time to visits, provide snacks and meals at visits, and not use
or be under the influence of alcohol or drugs at visits; and (13) ensure access to
transportation, have a valid driver’s license, and have appropriate restraints for children in
the vehicle. A second permanency plan, dated December 9, 2019, added the requirements
that Mother complete intensive outpatient treatment (“IOP”), outpatient therapy, a full
psychological evaluation, case management, and a hair follicle drug screen, as
recommended by her mental health and A&D assessments. The Juvenile Court ratified the



                                            -2-
plan at a hearing on January 14, 2020.2

       On October 24, 2019, the Juvenile Court held an adjudicatory hearing, during which
Parents waived their right to be heard and stipulated that Masson was under their “improper
guardianship” due to their “substance use” pursuant to Tennessee Code Annotated section
37-1-102(b)(13)(F).3 The Juvenile Court found that DCS had made reasonable efforts to
prevent Masson’s removal, adjudicated him dependent and neglected, and ordered that he
remain in foster care. The order allowed Parents to have supervised visitation with Masson.

       On February 11, 2020, DCS filed a petition to terminate Parents’ parental rights to
Masson and three of his siblings in the Juvenile Court,4 alleging as grounds for termination
(1) abandonment by failure to provide a suitable home; (2) abandonment by an incarcerated
parent; (3) substantial noncompliance with permanency plans; (4) persistence of
conditions; and (5) failure to manifest an ability and willingness to assume custody of
Masson. The petition also alleged that terminating Parents’ parental rights was in Masson’s
best interest. The petition noted that both Parents were incarcerated at some point during
the four months preceding the filing of the petition.

        Masson’s maternal grandparents, William and Shirley P. (“Grandparents”), filed a
“Motion to Intervene and for Temporary Legal Custody and Physical Custody” as to
Masson and another sibling in the Juvenile Court on October 22, 2020. The motion
asserted that they were Masson’s maternal grandparents; that they were financially and
physically able to care for him; and that it would be in his best interest to be placed with
them. The record does not contain an order addressing this motion. Grandparents also
filed a notice in the Juvenile Court, stating that they had filed a petition for termination of
parental rights and adoption in the Anderson County Circuit Court. 5

      On July 22, 2021, the Juvenile Court held a hearing on DCS’s petition to terminate
Mother’s parental rights to Masson and his siblings.6 At the outset, DCS non-suited the

        2
          Additional permanency plans were developed by DCS and ratified by the Juvenile Court after
DCS filed its petition to terminate Mother’s parental rights on February 11, 2020. These plans included
substantially the same requirements as those in the previous two plans.
        3
          Under this statute, a child who “is under such improper guardianship or control as to injure or
endanger the morals or health of such child or others” is dependent and neglected. Tenn. Code Ann. § 37-
1-102(b)(13)(F).
        4
          On October 1, 2020, DCS filed in the Juvenile Court a petition for termination of parental rights
to another of Masson’s siblings, Legion S. An appeal concerning that case was consolidated with the
present appeal for purposes of oral argument. A separate opinion in that appeal is being filed concurrently
with this opinion.
        5
          Although that petition does not appear in the record before us, we take judicial notice of a February
9, 2021 order nonsuiting that petition, a copy of which DCS appended to its brief. See Tennessean v. Metro.
Gov’t of Nashville, 485 S.W.3d 857, 862 n.5 (Tenn. 2016); see also Tenn. R. Evid. 201.
        6
          This was a consolidated hearing during which the Juvenile Court also heard a petition from DCS
to adjudicate Legion S. as dependent and neglected and the petition to terminate her Parents’ parental rights.

                                                    -3-
petition as to two of Masson’s siblings and asked the court to hold the petition in abeyance
as to the remaining sibling. The court then heard testimony from Melinda Edmonds, a
DCS foster care team leader; Michelle Weitzel, a DCS foster care manager; Mother; and
William P., the maternal grandfather. The court admitted into evidence, as a collective
exhibit from DCS, a notebook of the filings in the dependency and neglect proceedings.
The notebook included criminal citations, arrest warrants, and judgments against Mother.

      The Juvenile Court entered a final written order terminating Mother’s parental rights
to Masson on September 18, 2021, concluding DCS proved by clear and convincing
evidence the five statutory grounds for termination it had alleged and that terminating
Mothers’ parental rights was in Masson’s best interest. Mother timely appealed.7

                                           ISSUE PRESENTED

      The sole issue raised by Mother in this appeal is whether the trial court erred in
terminating her parental rights by not placing Masson with Grandparents.

                                        STANDARD OF REVIEW

       Our Supreme Court has explained that:

       A parent’s right to the care and custody of her child is among the oldest of
       the judicially recognized fundamental liberty interests protected by the Due
       Process Clauses of the federal and state constitutions. Troxel v.
       Granville, 530 U.S. 57, 65, 120 S. Ct. 2054, 147 L.Ed.2d 49 (2000); Stanley
       v. Illinois, 405 U.S. 645, 651, 92 S. Ct. 1208, 31 L.Ed.2d 551 (1972); In re
       Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); In re Adoption of Female
       Child, 896 S.W.2d 546, 547–48 (Tenn. 1995); Hawk v. Hawk, 855 S.W.2d
       573, 578–79 (Tenn. 1993). But parental rights, although fundamental and
       constitutionally protected, are not absolute. In re Angela E., 303 S.W.3d at
       250. “‘[T]he [S]tate as parens patriae has a special duty to protect minors....’
       Tennessee law, thus, upholds the [S]tate’s authority as parens patriae when
       interference with parenting is necessary to prevent serious harm to a
       child.” Hawk, 855 S.W.2d at 580 (quoting In re Hamilton, 657 S.W.2d 425,
       429 (Tenn. Ct. App. 1983)); see also Santosky v. Kramer, 455 U.S. 745, 747,
       102 S. Ct. 1388, 71 L.Ed.2d 599 (1982); In re Angela E., 303 S.W.3d at 250.

In re Carrington H., 483 S.W.3d 507, 522–23 (Tenn. 2016). Tennessee Code Annotated
section 36-1-113 provides the various grounds for termination of parental rights. See Tenn.
Code Ann. § 36-1-113(g). “A party seeking to terminate parental rights must prove both
the existence of one of the statutory grounds for termination and that termination is in the

       7
           Father is not a party to this appeal. We will only make reference to him as necessary hereinafter.

                                                    -4-
child’s best interest.” In re Jacobe M.J., 434 S.W.3d 565, 568 (Tenn. Ct. App. 2013)
(citing Tenn. Code Ann. § 36-1-113(c)).

        In light of the substantial interests at stake in termination proceedings, the
heightened standard of clear and convincing evidence applies. In re Carrington H., 483
S.W.3d at 522 (citing Santosky, 455 U.S. at 769). This heightened burden “minimizes the
risk of erroneous governmental interference with fundamental parental rights[,]” and
“enables the fact-finder to form a firm belief or conviction regarding the truth of the
facts[.]” Id. (citing In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010)). “The clear-and-
convincing-evidence standard ensures that the facts are established as highly probable,
rather than as simply more probable than not.” Id. (citing In re Audrey S., 182 S.W.3d 838,
861 (Tenn. Ct. App. 2005)). Accordingly, the standard of review in termination of parental
rights cases is as follows:

               An appellate court reviews a trial court’s findings of fact in
       termination proceedings using the standard of review in Tenn. R. App. P.
       13(d). In re Bernard T., 319 S.W.3d at 596; In re Angela E., 303 S.W.3d at
       246. Under Rule 13(d), appellate courts review factual findings de novo on
       the record and accord these findings a presumption of correctness unless the
       evidence preponderates otherwise. In re Bernard T., 319 S.W.3d at 596; In
       re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009); In re Adoption of A.M.H., 215
       S.W.3d 793, 809 (Tenn. 2007). In light of the heightened burden of proof in
       termination proceedings, however, the reviewing court must make its own
       determination as to whether the facts, either as found by the trial court or as
       supported by a preponderance of the evidence, amount to clear and
       convincing evidence of the elements necessary to terminate parental
       rights. In re Bernard T., 319 S.W.3d at 596–97. The trial court’s ruling that
       the evidence sufficiently supports termination of parental rights is a
       conclusion of law, which appellate courts review de novo with no
       presumption of correctness. In re M.L.P., 281 S.W.3d at 393 (quoting In re
       Adoption of A.M.H., 215 S.W.3d at 810). Additionally, all other questions of
       law in parental termination appeals, as in other appeals, are reviewed de novo
       with no presumption of correctness. In re Angela E., 303 S.W.3d at 246.

In re Carrington H., 483 S.W.3d at 523–24.

        We give considerable deference to a trial court’s findings about witness credibility
and the weight of oral testimony, as the trial court had the opportunity to see and hear the
witnesses. State Dep’t of Children’s Servs. v. T.M.B.K., 197 S.W.3d 282, 288 (Tenn. Ct.
App. 2006). When an issue “hinges on the credibility of witnesses, the trial court will not
be reversed unless there is found in the record clear, concrete, and convincing evidence
other than the oral testimony of witnesses which contradict the trial court’s findings.” Id.
(citing Galbreath v. Harris, 811 S.W.2d 88, 91 (Tenn. Ct. App. 1990)); see also Franklin

                                            -5-
Cnty. Bd. of Educ. v. Crabtree, 337 S.W.3d 808, 811 (Tenn. Ct. App. 2010) (“If the trial
court’s factual determinations are based on its assessment of witness credibility, this Court
will not reevaluate that assessment absent clear and convincing evidence to the contrary.”).

                                                ANALYSIS

        In order to terminate parental rights, a trial court must find by clear and convincing
evidence that: (1) statutory grounds for termination of parental and guardianship rights
have been established, and (2) termination is in the best interests of the child. See Tenn.
Code Ann. § 36-1-113(c). Although Mother has not challenged the Juvenile Court’s
conclusion that DCS established five statutory grounds for terminating her parental rights
and that terminating those rights is in the best interest of Masson, this Court “must review
the trial court’s findings as to each ground for termination and as to whether termination is
in the child’s best interests, regardless of whether the parent challenges these findings on
appeal.” In re Carrington H., 483 S.W.3d at 525–26. Accordingly, we begin our analysis
by reviewing whether the proof presented at trial constitutes clear and convincing evidence
of each ground for termination listed in the Juvenile Court’s Final Order.

                                  I.      Grounds for Termination

                A.      Abandonment by Failure to Provide a Suitable Home

       Tennessee Code Annotated section 36-1-113(g) provides that abandonment, as
defined in section 36-1-102, is a ground for terminating parental rights. Tenn. Code Ann.
§ 36-1-113(g)(1).8 Section 36-1-102 provides, in relevant part, that abandonment occurs
when:

        (a) The child has been removed from the home or the physical or legal
        custody of a parent or parents or guardian or guardians by a court order at
        any stage of proceedings in which a petition has been filed in the juvenile
        court alleging that a child is a dependent and neglected child, and the child
        was placed in the custody of the department or a licensed child-placing
        agency;

        (b) The juvenile court found . . . that the department or a licensed child-
        placing agency made reasonable efforts to prevent removal of the child or
        that the circumstances of the child’s situation prevented reasonable efforts
        from being made prior to the child’s removal; and

        (c) For a period of four (4) months following the physical removal, the

        8
          Unless otherwise indicated, this opinion cites to the version of a statute in effect at the time the
petition for termination was filed on February 11, 2020.

                                                    -6-
       department or agency made reasonable efforts to assist the parent or parents
       or the guardian or guardians to establish a suitable home for the child, but
       that the parent or parents or the guardian or guardians have not made
       reciprocal reasonable efforts to provide a suitable home and have
       demonstrated a lack of concern for the child to such a degree that it appears
       unlikely that they will be able to provide a suitable home for the child at an
       early date. The efforts of the department or agency to assist a parent or
       guardian in establishing a suitable home for the child shall be found to be
       reasonable if such efforts equal or exceed the efforts of the parent or guardian
       toward the same goal, when the parent or guardian is aware that the child is
       in the custody of the department;

Id. § 36-1-102(1)(A)(ii).

        We “consider[ ] whether a child has a suitable home to return to after the child’s
court-ordered removal from the parent.” In re Adaleigh M., No. E2019-01955-COA-R3-
PT, 2021 WL 1219818, at *3 (Tenn. Ct. App. Mar. 31, 2021). To terminate parental rights
under this ground, the trial court must find “that a parent failed to provide a suitable home
for his or her child even after DCS assisted that parent in his or her attempt to establish a
suitable home.” In re Jamel H., E2014-02539-COA-R3-PT, 2015 WL 4197220, at *6
(Tenn. Ct. App. July 13, 2015). A suitable home requires “‘more than a proper physical
living location.’” In re Daniel B., No. E2019-01063-COA-R3-PT, 2020 WL 3955703, at
*4 (Tenn. Ct. App. July 10, 2020) (quoting Tenn. Dep’t of Children’s Servs. v. C.W., No.
E2007-00561-COA-R3-PT, 2007 WL 4207941, at *3 (Tenn. Ct. App. Nov. 29, 2007)). A
suitable home also requires that “[a]ppropriate care and attention be given to the child,” In
re Matthew T., No. M2015-00486-COA-R3-PT, 2016 WL 1621076, at *7 (Tenn. Ct. App.
Apr. 20, 2016), and that the home “be free of drugs and domestic violence,” In re Hannah
H., No. E2013-01211-COA-R3-PT, 2014 WL 2587397, at *9 (Tenn. Ct. App. June 10,
2014).

        DCS must make “reasonable efforts” to assist the parent by doing more than simply
providing a list of service providers. In re Matthew T., 2016 WL 1621076, at *7. The
Department should utilize its superior resources in assisting a parent to establish a suitable
home, but “[its] efforts do not need to be ‘Herculean.’” In re Hannah H., 2014 WL
2587397, at *9 (citing Tenn. Dep’t of Children’s Servs. v. Estes, 284 S.W.3d 790, 801
(Tenn. Ct. App. 2008)), overruled on other grounds by In re Kaliyah S., 455 S.W.3d 533
(Tenn. 2015)). For their part, “[p]arents must also make reasonable efforts towards
achieving the goals established by the permanency plan to remedy the conditions leading
to the removal of the child.” In re Hannah H., 2014 WL 2587397, at *9. Although section
36-1-102(1)(A)(ii)(c) requires DCS to make reasonable efforts towards the establishment
of a suitable home for “a period of four (4) months following the physical removal” of the
child, “the statute does not limit the court’s inquiry to a period of four months immediately
following the removal.” In re Jakob O., No. M2016-00391-COA-R3-PT, 2016 WL

                                            -7-
7243674, at *13 (Tenn. Ct. App. Dec. 15, 2016).

      The Juvenile Court found that DCS proved by clear and convincing evidence that
Mother failed to provide a suitable home to which Masson could return at an early date.
The court explained:

      Masson entered foster care on April 16, 2019 and has remained in foster care
      continuously since that time. Masson entered DCS custody due to allegations
      of substance abuse by the parents. At the time of removal, Masson was in the
      legal and physical custody of his parents and was removed from their home.
      On October 24, 2019[,] the parents stipulated that Masson was under
      improper guardianship in the care of the parents due to their substance abuse.

      ....

              In the four months following removal of the child into foster care,
      DCS made reasonable efforts to assist Respondents to establish a suitable
      home for the child by developing a permanency plan and referring or
      otherwise providing opportunities for the following: mental health
      assessments, alcohol and drug assessments, drug screens, supervised
      visitation opportunities, parenting classes, substance abuse services, mental
      health services, ongoing case management, child support services, and
      appropriate care and supervision for the child. In that same period of time,
      [Mother] ha[s] failed to complete any of the required services, did not
      maintain contact with DCS, did not maintain contact with the child, and did
      not demonstrate that [she] had in any meaningful way addressed [her]
      substance abuse problem. [Mother’s] failure to make any effort, even
      minimal efforts to improve their home and personal condition demonstrated
      a lack of concern for the child such that it appears unlikely that they will be
      able to provide a suitable home for the child at an early date.

      ....

      [Mother] ha[s] not meaningfully addressed [her] substance abuse problems.
      [Mother] ha[s] continued to use illegal substances. [Mother] gave birth to a
      sibling to this child, L.S., on June 19, 2020. At the time of that child’s birth,
      [Mother] was positive for buprenorphine, methamphetamine, and THC; the
      child, L.S., was positive for buprenorphine and methamphetamine. [Parents]
      were both present at the hospital and living together and in a relationship
      when L.S. was born and receiving treatment. [They] interacted with UT
      Security Police who discovered needles, alcohol, and white substance in a
      small baggie in [their] vehicle. [Mother] testified that she was aware of the
      substances that [were] found in the car and admitted that she knew they were

                                            -8-
      there. [Mother] was positive on a urine drug screen on April 21, 2021 for
      multiple substances including methamphetamine, and was positive on a hair
      follicle test the same month for multiple substances including
      methamphetamine. DCS Case Manager Michelle Weitzel testified about her
      efforts to verify Respondents’ housing due to housing instability, her
      observation of [Mother] having track marks on her arms from intravenous
      drug usage, and her efforts to maintain contact with [Parents] when [they]
      were not in communication with DCS.

        The record amply supports the Juvenile Court’s findings. The court ordered Masson
into DCS custody on April 16, 2019, due to his Parents’ substance abuse. See Tenn. Code
Ann. § 36-1-102(1)(A)(ii)(a). Six months later, at an adjudicatory hearing in October 2019,
Parents waived their right to be heard and stipulated as a true fact that Masson was under
their “improper guardianship” due to their “substance use.” The Juvenile Court found that
DCS had made reasonable efforts to prevent Masson’s removal, adjudicated him dependent
and neglected, and ordered that he remain in foster care. See id. § 36-1-102(1)(A)(ii)(b).
At the hearing on DCS’s petition for termination, Melinda Edmonds, the foster care team
leader assigned to Masson’s case, testified that DCS had assisted Mother in April 2016 by
connecting her with the Silver Linings program and then again making a referral to Helen
Ross McNabb in July 2016, and that these services were also offered to the family in
March 2019. After Masson entered the agency’s custody, DCS developed an initial
permanency plan on May 10, 2019, with the goal of placing Masson back with Parents.
Ms. Edmonds also stated that Parents were living separately during the first four months
of foster care and that DCS was unable to go into their homes or verify with neighbors if
Parents lived at the addresses they provided. Ms. Edmonds expressed current concerns
about Mother being able to provide a safe and stable home for Masson due to her repeated
positive drug tests, failure to follow recommendations of mental health and drug and
alcohol assessments, and recent criminal charges.

        Neither Mother nor her witnesses provided countervailing evidence to Ms.
Edmonds’ testimony. There is no evidence in this record that Mother made any efforts to
establish a suitable home to which Masson could return, notwithstanding DCS’s efforts to
assist. To the contrary, the record shows that Mother has “demonstrated a lack of concern
for the child” by continuous drug use and engagement in criminal activity after Masson’s
removal from her custody. Tenn. Code Ann. § 36-1-102(1)(A)(ii)(c); see also In re
Hannah H., 2014 WL 2587397, at *9 (explaining that a suitable home “requires that the
home be free of drugs”). We affirm the trial court’s conclusion that DCS proved this
ground by clear and convincing evidence.

                   B.     Abandonment by an Incarcerated Parent

      Abandonment also occurs when:


                                           -9-
       A parent or guardian is incarcerated at the time of the institution of an
       action or proceeding to declare a child to be an abandoned child, or the
       parent or guardian has been incarcerated during all or part of the four (4)
       months immediately preceding the institution of such action or proceeding,
       and either has failed to visit or has failed to support or has failed to make
       reasonable payments toward the support of the child for four (4)
       consecutive months immediately preceding such parent’s or guardian’s
       incarceration, or the parent or guardian has engaged in conduct prior to
       incarceration that exhibits a wanton disregard for the welfare of the child.

Tenn. Code Ann. § 36-1-102(1)(A)(iv). This statute “reflects the commonsense notion that
parental incarceration is a strong indicator that there may be problems in the home that
threaten the welfare of the child.” In re Audrey S., 182 S.W.3d at 866. The term “failed to
visit” means “the failure, for a period of four (4) consecutive months, to visit or engage in
more than token visitation.” Id. § 36-1-102(1)(E). The term “token visitation” means that
any “visitation, under the circumstances of the individual case, constitutes nothing more
than perfunctory visitation or visitation of such an infrequent nature or of such short
duration as to merely establish minimal or insubstantial contact with the child.” Id. § 36-
1-102(1)(E).

        With respect to this ground, the Juvenile Court found that there is clear and
convincing evidence that Mother abandoned Masson by failing to visit him and by
demonstrating a wanton disregard for him. In its order, the court first stated that Mother
was incarcerated for driving-related offenses at one point during the four months preceding
the filing of the termination petition on February 11, 2020. The court then found that
Mother had shown a wanton disregard for Masson “by failing to provide appropriate care
and supervision for the child, [her] substance abuse, [and] failure to visit the child
regularly[.]” The court noted that although Mother completed mental health and alcohol
and drug assessments, she did not complete the recommendations from those assessments,
required under the applicable permanency plan. Further, the court found that there were
no barriers preventing Mother from visiting Masson during the four months preceding her
brief incarceration.

       The record supports the Juvenile Court’s findings. During her testimony, Ms.
Edmonds confirmed that Mother was incarcerated on January 11, 2020 on “some driving
related, child restraint related charges,” which date falls squarely within the four-month
relevant period. Ms. Edmonds also testified that during the months preceding Mother’s
incarceration, she visited Masson only once, on November 14, 2019.9 Mother arrived late
that day, and drug screening conducted at that time came back “positive for amphetamines,
suboxone, meth[,] and THC.” Ms. Edmonds stated that she had no knowledge of any
barriers to visitation and that Mother has continued to use illegal drugs. We agree with the

       9
           Prior to this November 2019 visit, Mother’s last visit to Masson was on May 29, 2019.

                                                  - 10 -
Juvenile Court that DCS carried its burden of establishing by clear and convincing evidence
that Mother abandoned Masson by failing to visit him during the four months preceding
her incarceration and by exhibiting a wanton disregard for his welfare. This ground for
termination is affirmed.

              C.     Substantial Noncompliance with Permanency Plans

        Parental rights may be terminated for “substantial noncompliance by the parent . . .
with the statement of responsibilities in a permanency plan.” Tenn. Code Ann. § 36-1-
113(g)(2). Making this determination entails “more than merely counting up the tasks in
the plan to determine whether a certain number have been completed.” In re Carrington
H., 483 S.W.3d at 537 (citing In re Valentine, 79 S.W.3d 539, 547 (Tenn. 2002)). This
ground is not established simply by showing “that a parent has not complied with every jot
and tittle of the permanency plan.” In re Ronon G., No. M2019-01086-COA-R3-PT, 2020
WL 249220, at *8 (Tenn. Ct. App. Jan. 16, 2020) (quoting In re M.J.B., 140 S.W.3d 643,
656 (Tenn. Ct. App. 2004)). “Trivial, minor, or technical deviations from a permanency
plan’s requirements will not be deemed to amount to substantial noncompliance.” In re
M.J.B., 140 S.W.3d at 656.

       DCS bears the burden of showing “that the requirements of the permanency plan
are reasonable and related to remedying the conditions that caused the child to be removed
from the parent’s custody in the first place.” In re M.J.B., 140 S.W.3d at 656 (citing In re
Valentine, 79 S.W.3d at 547; In re L.J.C., 124 S.W.3d 609, 621 (Tenn. Ct. App. 2003)).
DCS must also establish “that the parent’s noncompliance is substantial in light of the
degree of noncompliance and the importance of the particular requirement that has not been
met.” In re M.J.B., 140 S.W.3d at 656 (citations omitted). If the trial court does not make
a finding with respect to the reasonableness of the parent’s responsibilities under the
permanency plan, the reviewing court must review this issue de novo. See In re Valentine,
79 S.W.3d at 547.

       Here, the Juvenile Court found, and the record establishes, that DCS explained to
Mother her requirements and responsibilities under the two permanency plans that Mother
signed prior to the filing of DCS’s petition for termination. The court ratified these plans,
finding that the requirements therein were “reasonably related to remedying the reasons for
foster care.” We agree with the Juvenile Court; upon review, we too find that the
requirements reasonably sought to address Mother’s substance abuse, unstable housing,
and parenting issues. The Juvenile Court also found that DCS made reasonable efforts to
assist Mother by making referrals and by providing other opportunities to address these
issues but that Mother did not avail herself of this assistance. Specifically, the court noted
that Mother completed mental health and alcohol and drug assessments but then failed to
follow any of the recommendations; that she did not visit Masson regularly or maintain
consistent contact with him or DCS; and that she did not take steps to address her substance
abuse problems.

                                            - 11 -
        The record supports these findings. Both Ms. Edmonds and Ms. Weitzel described
DCS’s efforts to engage Mother, including referrals, attempts to conduct home visits, and
telephone calls. Ms. Edmonds testified that Mother visited Masson only once during the
four months preceding her January 11, 2020 incarceration and that there were no barriers
to visitation. Ms. Edmonds also said that despite multiple attempts, DCS was unable to
verify Mother’s housing and to determine whether the conditions would be safe. In
addition, over a year after Masson’s removal from Mother’s custody, Mother gave birth to
a drug-exposed sibling to Masson on June 19, 2020. The baby tested positive for multiple
drugs at birth. Ms. Weitzel testified that Mother tested positive for methamphetamine,
diazepam, THC, and benzodiazepines on April 23, 2021.

       The foregoing circumstances indicate Mother’s substantial noncompliance with the
requirements set forth in the permanency plans, and they are not “[t]rivial, minor, or
technical deviations from [the] permanency plan’s requirements[;]” rather, the record
indicates that Mother essentially completed no part of the permanency plan. In re M.J.B.,
140 S.W.3d at 656. We agree with the Juvenile Court’s conclusion that DCS proved this
ground for termination by clear and convincing evidence, and we affirm.

                   D.      Failure to Remedy Persistent Conditions

      Next, the trial court also terminated Mother’s parental rights pursuant to Tennessee
Code Annotated section 36-1-113(g)(3), which provides that termination may occur when:

      The child has been removed from the home or the physical or legal custody
      of a parent or guardian for a period of six (6) months by a court order entered
      at any stage of proceedings in which a petition has been filed in the juvenile
      court alleging that a child is a dependent and neglected child, and:

      (i) The conditions that led to the child’s removal still persist, preventing the
      child’s safe return to the care of the parent or guardian, or other conditions
      exist that, in all reasonable probability, would cause the child to be subjected
      to further abuse or neglect, preventing the child’s safe return to the care of
      the parent or guardian;

      (ii) There is little likelihood that these conditions will be remedied at an early
      date so that the child can be safely returned to the parent or guardian in the
      near future; and

      (iii) The continuation of the parent or guardian and child relationship greatly
      diminishes the child’s chances of early integration into a safe, stable, and
      permanent home[.]

Tenn. Code Ann. § 36-1-113(g)(3).

                                            - 12 -
      As we have previously explained:

      “A parent’s continued inability to provide fundamental care to a child, even
      if not willful, . . . constitutes a condition which prevents the safe return of the
      child to the parent’s care.” In re A.R., No. W2008-00558-COA-R3-PT, 2008
      WL 4613576, at *20 (Tenn. Ct. App. Oct. 13, 2008) (citing In re T.S. & M.S.,
      No. M1999-01286-COA-R3-CV, 2000 WL 964775, at *7 (Tenn. Ct. App.
      July 13, 2000)). The failure to remedy the conditions which led to the
      removal need not be willful. In re T.S. & M.S., 2000 WL 964775, at
      *6 (citing State Dep’t of Human Servs. v. Smith, 785 S.W.2d 336, 338 (Tenn.
      1990)). “Where . . . efforts to provide help to improve the parenting ability,
      offered over a long period of time, have proved ineffective, the conclusion
      [ ] that there is little likelihood of such improvement as would allow the safe
      return of the child to the parent in the near future is justified.” Id. The purpose
      behind the “persistence of conditions” ground for terminating parental rights
      is “to prevent the child’s lingering in the uncertain status of foster child if a
      parent cannot within a reasonable time demonstrate an ability to provide a
      safe and caring environment for the child.” In re A.R., [2008 WL 4613576,
      at *20] (quoting In re D.C.C., No. M2007-01094-COA-R3-PT, 2008 WL
      588535, at *9 (Tenn. Ct. App. Mar. 3, 2008)).

In re Navada N., 498 S.W.3d 579, 605–06 (Tenn. Ct. App. 2016). Additionally,

      this ground for termination may be met when either the conditions that led to
      the removal persist or “other conditions exist that, in all reasonable
      probability, would cause the child to be subjected to further abuse or neglect,
      preventing the child’s safe return to the care of the parent or guardian[.]” 36-
      1-113(g)(3)(A)(i). Thus, even if the initial reasons that the children were
      placed in DCS custody have been remedied, if other conditions continue to
      persist that make the home unsafe, this ground may still be shown.

In re Daylan D., 2021 WL 5183087, at *9.

       As a threshold matter, the record before us indicates that the Juvenile Court first
entered an order removing Masson from his Parents’ custody on April 16, 2019, due to
Parents’ ongoing substance abuse issues. Masson has remained in foster care continuously
since that day. Approximately six months later, on October 24, 2019, Parents stipulated
that Masson was under their “improper guardianship” because of their “substance use,”
and the court adjudicated him as a dependent and neglected child. We now determine
whether these conditions persist and prevent the safe return of Masson to the care of
Mother, whether the conditions are likely to be remedied at an early date, and whether a
continued relationship with Mother would prevent Masson’s early integration into a stable,
permanent home.

                                            - 13 -
        The Juvenile Court found by clear and convincing evidence that the conditions that
led to Masson’s removal from Mother’s custody persist, given that Mother has failed to
address her “sobriety and continues to use illegal drugs” and that “conditions in the home
exist that, in all reasonable probability, would lead to further neglect or abuse of the child.”
The record supports the court’s conclusions. Undisputed testimony from Ms. Edmonds
and Ms. Weitzel establishes that Mother’s substance abuse persists: in November 2019,
she tested positive for amphetamines, suboxone, methamphetamine, and THC during a
visit with Masson; in June 2020, she gave birth to a drug-exposed baby; and in April 2021,
more than a year after the petition to terminate her parental rights to Masson had been filed,
Mother again tested positive for methamphetamine, diazepam, THC, and benzodiazepines.
Both DCS case workers expressed concerns about Mother’s stability based on her
continued positive tests for drugs and on her failure to follow recommendations from the
mental health and drug and alcohol assessments. In addition to the substance abuse issue,
Mother has failed to provide a suitable home and is in substantial noncompliance of the
permanency plans originally designed for reunification with Masson.

        Under these circumstances, we conclude that there is “little likelihood” the
substance abuse that led to removal of Masson from Mother’s care would be “remedied at
an early date.” Tenn. Code Ann. § 36-1-113(g)(3)(ii). Further, according to Ms. Weitzel,
Masson “is very well adjusted” in his foster placement and “very bonded with [his foster
parents], as well as the other child in the home and their extended family,” and it would be
“traumatic” for Masson to be removed from that environment. Thus, the continuation of
Mother’s involvement in Masson’s life “greatly diminishes the child’s chances of early
integration into a safe, stable, and permanent home.” Id. § 36-1-113(g)(3)(ii). We affirm
the trial court’s ruling on this ground for termination.

      E.      Failure to Manifest an Ability and Willingness to Assume Custody

       Tennessee Code Annotated section 36-1-113(g)(14) provides an additional ground
for termination when:

       [a] parent . . . has failed to manifest, by act or omission, an ability and
       willingness to personally assume legal and physical custody or financial
       responsibility of the child, and placing the child in the person’s legal and
       physical custody would pose a risk of substantial harm to the physical or
       psychological welfare of the child.

       This ground requires clear and convincing proof of two elements. In re Neveah M.,
614 S.W.3d 659, 674 (Tenn. 2020). The petitioner must first prove that the parent has
failed to manifest an ability and willingness to personally assume legal and physical
custody or financial responsibility of the child. Id. The petitioner must then prove that
placing the child in the custody of the parent poses “a risk of substantial harm to the
physical or psychological welfare of the child.” Id. The statute requires “a parent to

                                             - 14 -
manifest both an ability and willingness” to personally assume legal and physical custody
or financial responsibility for the child. Id. at 677. Therefore, if a party seeking termination
of parental rights establishes that a parent or guardian “failed to manifest either ability or
willingness, then the first prong of the statute is satisfied.” Id. (citing In re Amynn K., No.
E2017-01866-COA-R3-PT, 2018 WL 3058280, *13 (Tenn. Ct. App. June 20, 2018)).

       As to the second prong of section 36-1-113(g)(14),
       [t]he courts have not undertaken to define the circumstances that pose a risk
       of substantial harm to a child. These circumstances are not amenable to
       precise definition because of the variability of human conduct. However, the
       use of the modifier “substantial” indicates two things. First, it connotes a real
       hazard or danger that is not minor, trivial, or insignificant. Second, it
       indicates that the harm must be more than a theoretical possibility. While the
       harm need not be inevitable, it must be sufficiently probable to prompt a
       reasonable person to believe that the harm will occur more likely than not.

In re Virgil W., No. E2018-00091-COA-R3-PT, 2018 WL 4931470, at *8 (Tenn. Ct. App.
Oct. 11, 2018) (quoting Ray v. Ray, 83 S.W.3d 726, 732 (Tenn. Ct. App. 2001)).

       The Juvenile Court found clear and convincing evidence that Mother failed to
manifest an ability and willingness to assume legal and physical custody of Masson,
referencing her substantial noncompliance with the permanency plans; her failure to visit
him regularly; her minimal efforts to provide a safe home and address her substance abuse
despite DCS’s assistance; and her incarceration nine months after Masson’s removal, in
January 2020. These findings are supported by the record, uncontroverted, and lead to the
conclusion that Mother manifested neither an ability nor a willingness to assume custody
of Masson. The first prong of section 36-1-113(g)(14) is satisfied.

        The record also supports the trial court’s finding that the second prong of section
36-1-113(g)(14) is satisfied. Masson was removed from Mother’s care due to substance
abuse, an issue that had not been resolved at the time of trial. Mother did not testify or
offer any evidence to the contrary. Nor did she address her failure to secure a suitable
home, to visit Masson, or to comply with the requirements of the permanency plans.
Moreover, Ms. Weitzel testified that it would be traumatic to remove Masson from his
foster placement where he is thriving. Placing Masson in her custody, therefore, “pose[s]
a risk of substantial harm to [his] physical [and] psychological welfare.” Tenn. Code Ann.
§ 36-1-113(g)(14). Accordingly, this ground for termination was proven by clear and
convincing evidence. We affirm.

                             II.    Best Interests of the Child

       In addition to proving at least one statutory ground for termination, a party seeking
to terminate a parent’s rights must prove by clear and convincing evidence that termination

                                             - 15 -
is in the child’s best interests. Tenn. Code Ann. § 36-1-113(c). Indeed, “a finding of
unfitness does not necessarily require that the parent’s rights be terminated.” In re Marr,
194 S.W.3d 490, 498 (Tenn. Ct. App. 2005) (citing White v. Moody, 171 S.W.3d 187
(Tenn. Ct. App. 2004)). Rather, our termination statutes recognize that “not all parental
conduct is irredeemable[,]” and that “terminating an unfit parent’s parental rights is not
always in the child’s best interests.” Id. As such, the focus of the best interests analysis is
not the parent but rather the child. Id.; see also White, 171 S.W.3d at 194 (“[A] child’s
best interest must be viewed from the child’s, rather than the parent’s, perspective.”).

       We consider nine statutory factors when analyzing best interests:

       (1) Whether the parent or guardian has made such an adjustment of
       circumstance, conduct, or conditions as to make it safe and in the child’s best
       interest to be in the home of the parent or guardian;

       (2) Whether the parent or guardian has failed to effect a lasting adjustment
       after reasonable efforts by available social services agencies for such
       duration of time that lasting adjustment does not reasonably appear possible;

       (3) Whether the parent or guardian has maintained regular visitation or other
       contact with the child;

       (4) Whether a meaningful relationship has otherwise been established
       between the parent or guardian and the child;

       (5) The effect a change of caretakers and physical environment is likely to
       have on the child’s emotional, psychological and medical condition;

       (6) Whether the parent or guardian, or other person residing with the parent
       or guardian, has shown brutality, physical, sexual, emotional or
       psychological abuse, or neglect toward the child, or another child or adult in
       the family or household;

       (7) Whether the physical environment of the parent’s or guardian’s home is
       healthy and safe, whether there is criminal activity in the home, or whether
       there is such use of alcohol, controlled substances or controlled substance
       analogues as may render the parent or guardian consistently unable to care
       for the child in a safe and stable manner;

       (8) Whether the parent’s or guardian’s mental and/or emotional status would
       be detrimental to the child or prevent the parent or guardian from effectively
       providing safe and stable care and supervision for the child; or


                                            - 16 -
        (9) Whether the parent or guardian has paid child support consistent with the
        child support guidelines promulgated by the department pursuant to § 36-5-
        101.

Tenn. Code Ann. § 36-1-113(i) (Supp. 2020).

       This list is non-exhaustive.10 In re Marr, 194 S.W.3d at 499. “Ascertaining a child’s
best interests does not call for a rote examination of each of Tenn. Code Ann. § 36-1-
113(i)’s nine factors and then a determination of whether the sum of the factors tips in
favor of or against the parent.” Id. “The relevancy and weight to be given each factor
depends on the unique facts of each case.” Id. “Thus, depending upon the circumstances
of a particular child and a particular parent, the consideration of one factor may very well
dictate the outcome of the analysis.” Id. (citing In re Audrey S., 182 S.W.3d at 877).

      In determining that terminating Mother’s parental rights is in Masson’s best interest,
the Juvenile Court made specific findings concerning each statutory factor listed in
Tennessee Code Annotated section 36-1-113(i). The court found that Mother made no
changes in her circumstances or conduct—despite having received assistance from DCS—
because she has no stable home, continues to use drugs and to engage in criminal behavior,
and has not maintained contact with Masson. Id. § 36-1-113(i)(1)-(2). The court also
found that Mother did not visit Masson regularly or have a meaningful relationship with
him, and that changing his current foster placement would “have a detrimental effect”
because of his bonding with the foster parents. The record reflects that Mother’s last in-
person visit with Masson was in November 2019 and that, according to Ms. Weitzel,
Masson does not ask about his Parents and refers to the foster parents as “mommy and
daddy.” Ms. Weitzel also stated her concern that removal from the foster home would be
traumatic for Masson. See id. § 36-1-113(i)(3)-(5).

       The Juvenile Court found that Parents abused Masson and his sibling, Legion, and
that there remains crime and drug use in Mother’s life, which renders her “consistently
unable to care for the child in a safe and stable manner.” Id. § 36-1-113(i)(6)-(7). The
record is unequivocal on this. We also agree with the court that Mother’s mental or
emotional state would be detrimental to Masson, inasmuch as her mental or emotional state
has kept her, for several years now, from “effectively providing safe and stable care and
supervision for the child.” Id. § 36-1-113(i)(8). The court did not make findings
concerning child support. Id. § 36-1-113(i)(9).

        On this record, it is evident to this Court that the statutory factors, taken as a whole,

        10
          The Tennessee General Assembly recently amended the statutory best interest factors provided
in Tennessee Code Annotated section 36-1-113(i). See 2021 Tenn. Pub. Acts, ch. 190 § 1. This amendment
does not affect the instant case because we apply the version of the statute in effect at the time the petition
for termination was filed. See In re Braxton M., 531 S.W.3d 708, 732 (Tenn. Ct. App. 2017).

                                                    - 17 -
overwhelmingly demonstrate that terminating Mother’s parental rights is in Masson’s best
interest. As the Juvenile Court stated, it boils down to this: Mother has “shown little or no
interest in the welfare of the child” and, after Masson’s removal from her custody,
“continue[d] to make lifestyle choices which prevent [her] from being able to safely parent
the child.”

                          III.   Placement with Grandparents

       The last issue before us—and the only one raised by Mother on appeal—is whether
the Juvenile Court committed reversible error by failing to place Masson with his maternal
Grandparents. Mother argues that DCS was required to place Masson with Grandparents
and that because such action did not take place, the Juvenile Court was precluded from
terminating her parental rights. In support of this position, Mother references Tennessee
Code Annotated sections 37-1-129 and -130 and DCS Administrative Policies and
Procedures: 16.46. She also notes that the trial court did not address the motion to intervene
and for temporary legal and physical custody filed by Grandparents on October 26, 2020.
DCS responds that the court properly did not consider Grandparents’ motion because the
motion did not seek to intervene in the termination proceedings, ask for guardianship of
Masson, or state that Grandparents were prospective parents. In other words, DCS asserts
that termination proceedings do not determine custody or placement, which is what
Grandparents requested in their motion. In addition, DCS asserts that in termination
proceedings, a trial court is not required to consider whether DCS had placed a child with
relatives.

        Mother’s argument is not novel to this Court. In In re Aiden R. B., a mother whose
parental rights were terminated argued on appeal that the trial court erred in terminating
her parental rights because “DCS failed to make reasonable efforts to reunite the Children
with their maternal family.” No. E2011-00147-COA-R3PT, 2011 WL 2206637, at *11
(Tenn. Ct. App. June 7, 2011). We rejected that notion, clarifying that the matter under
this Court’s review “does not concern the placement of the Children but instead is a
proceeding to terminate Mother’s parental rights . . . [and] that Mother’s extended family
never undertook any legal action to attempt to gain custody of the Children, if ever, until
after the petition to terminate Mother’s parental rights had been filed after the completion
of the dependency and neglect proceeding.” Id. (emphasis added). We then explained that
“DCS is not required under either statutory or case law to make reasonable efforts to reunite
children with their extended family prior to terminating a parent’s parental rights.” Id.

       The facts here are strikingly similar to those in In re Aiden R. B. The Juvenile Court
adjudicated Masson as a dependent and neglected child and ordered him to remain in foster
care in October 2019. Grandparents did not file their motion seeking “temporary physical
and legal custody” of Masson until October 2020, a year after the dependency and neglect
proceedings had concluded and more than eight months after DCS had filed its petition to
terminate Parents’ parental rights to Masson. At the time they filed their motion, no matters

                                            - 18 -
of temporary placement or custody remained before the Juvenile Court. See In re K.L.D.R.,
No. M2008-00897-COA-R3-PT, 2009 WL 1138130, at *8 (Tenn. Ct. App. Apr. 27, 2009)
(“[T]his issue concerns custody and should have been raised in the dependency and neglect
proceeding. It is not a basis to defeat a petition to terminate parental rights.”). Rather, the
Juvenile Court’s sole task was to determine whether DCS established by clear and
convincing evidence (1) at least one statutory ground for termination and (2) that
termination of Mother’s parental rights is in the best interests of Masson. See In re James
W., No. E2020-01440-COA-R3-PT, 2021 WL 2800523, at *18 (Tenn. Ct. App. July 6,
2021) (citing Tenn. Code Ann. § 36-1-113(c); In re Kaliyah S., 455 S.W.3d at 552). “To
rule otherwise would be to substitute our own policy judgment for that of our General
Assembly, something we will not do.” In re Aiden R. B., 2011 WL 2206637, at *11.
Mother presented no applicable authority to the contrary, and we found none. 11 Mother’s
argument is without merit.

                                            CONCLUSION

       The judgment of the Juvenile Court is affirmed in all respects and remanded for
proceedings consistent with this opinion. Costs of this appeal are assessed to the appellant,
Alisa S., for which execution may issue if necessary.


                                                          _________________________________
                                                          KRISTI M. DAVIS, JUDGE




        11
            The two statutes cited by Mother, from Title 37 of the Tennessee Code, are not applicable to
termination of parental rights proceedings, which are governed by Title 36. In re Jah’Lila S., No. W2021-
01199-COA-R3-PT, 2022 WL 4362839, at *3 (Tenn. Ct. App. Sept. 21, 2022) (“Tennessee Code Annotated
section 36-1-113 governs the termination of parental rights in Tennessee.”). Likewise, Administrative
Policies and Procedures: 16.46 on “Child/Youth Referral and Placement” was promulgated under the
authority of Title 37. See DCS Admin. Pol’ies & Procs: 16.46, https://www.tn.gov/dcs/program-
areas/qi/policies-reports-manuals/policiesprocedures.html (last visited October 26, 2022).

                                                 - 19 -